Name: 80/657/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the financial years 1976, 1977 and 1978, and on the reports of the Audit Board and of the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-07-14

 Avis juridique important|31980D065780/657/EEC, Euratom, ECSC: Decision of the European Parliament of 23 May 1980 on the discharge to be granted to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its budget for the financial years 1976, 1977 and 1978, and on the reports of the Audit Board and of the Court of Auditors Official Journal L 180 , 14/07/1980 P. 0013++++DECISION OF THE EUROPEAN PARLIAMENT OF 23 MAY 1980 ON THE DISCHARGE TO BE GRANTED TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS IN RESPECT OF THE IMPLEMENTATION OF ITS BUDGET FOR THE FINANCIAL YEARS 1976 , 1977 AND 1978 , AND ON THE REPORTS OF THE AUDIT BOARD AND OF THE COURT OF AUDITORS ( 80/657/EEC , EURATOM , ECSC ) THE EUROPEAN PARLIAMENT , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206B THEREOF , HAVING REGARD TO THE REVENUE AND EXPENDITURE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS FOR THE FINANCIAL YEARS 1976 , 1977 AND 1978 , HAVING REGARD TO THE REPORT OF THE AUDIT BOARD ON THE 1976 ACCOUNTS AND TO THE REPORTS OF THE COURT OF AUDITORS ON THE 1977 ( 1 ) AND 1978 ( 2 ) ACCOUNTS , HAVING REGARD TO THE REPORT OF THE COMMITTEE ON BUDGETARY CONTROL ( DOC . 1-726/79 ) , ( A ) KEENLY AWARE OF THE IMPORTANCE WHICH ATTACHES TO THE PROMPT CONSIDERATION OF THE GRANTING OF THE DISCHARGE AS SOON AS POSSIBLE AFTER THE REPORT OF THE COURT OF AUDITORS THEREON HAS BEEN FURNISHED TO THE DISCHARGE AUTHORITY ; ( B ) RECALLING THAT THE TREATY OF 22 JULY 1975 , DULY RATIFIED BY ALL THE MEMBER STATES , CONFERRED ON THE EUROPEAN PARLIAMENT FINAL RESPONSIBILITY IN RELATION TO THE GRANT OF DISCHARGE IN RESPECT OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ; 1 . NOTES THE FOLLOWING FIGURES FOR THE ACCOUNTS OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS : *FINANCIAL YEAR* *1976*1977*1978* *U.A.*U.A.*EUA* REVENUE**** FROM THE COMMISSION PART OF THE BUDGET*874 944*2 020 009*1 742 482* BANK INTEREST , ETC.*11 243*56 300*52 685* OTHER* - *5 437*459* TOTAL*886 187*2 081 746*1 795 626* EXPENDITURE**** BUDGET APPROPRIATIONS*1 200 000*2 600 000*2 300 000* COMMITMENTS*886 187*2 081 746*1 795 626* APPROPRIATIONS UNUSED*313 813*518 254*504 374* PAYMENTS*134 223*1 212 740*1 135 822* APPROPRIATIONS BROUGHT FORWARD FROM PREVIOUS YEAR* - *751 964*615 965* PAYMENT FROM APPROPRIATIONS BROUGHT FORWARD* - *473 000*609 724* UNUSED APPROPRIATIONS BROUGHT FORWARD* - *278 964*6 241* APPROPRIATIONS CARRIED FORWARD*751 964*869 006*659 804* 2 . GRANTS A DISCHARGE TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , ON THE BASIS OF THE REPORTS OF THE AUDIT BOARD AND THE COURT OF AUDITORS , IN RESPECT OF THE ACCOUNTS FOR THE FINANCIAL YEARS 1976 , 1977 AND 1978 ; 3 . DRAWS ATTENTION TO ITS RESOLUTION EMBODYING THE COMMENTS ACCOMPANYING THIS DECISION GRANTING A DISCHARGE AND ASKS THE COMMISSION TO REPORT TO IT ON THE MEASURES TAKEN FOLLOWING THOSE COMMENTS ; 4 . INSTRUCTS ITS PRESIDENT TO COMMUNICATE THIS DECISION AND THE ATTACHED COMMENTS TO THE COMMISSION AND TO THE ADMINISTRATIVE BOARD OF THE EUROPEAN FOUNDATION FOR THE IMPROVEMENT OF LIVING AND WORKING CONDITIONS , TO FORWARD THEM TO THE OTHER INSTITUTIONS , AND TO ARRANGE FOR THEIR PUBLICATION IN THE " L " SERIES OF THE OFFICIAL JOURNAL . STRASBOURG , 23 MAY 1980 . THE SECRETARY-GENERAL H . -J . OPITZ THE PRESIDENT SIMONE VEIL ( 1 ) OJ NO C 313 , 30 . 12 . 1978 ( CONTAINS SUMMARY ) . ( 2 ) OJ NO C 326 , 31 . 12 . 1979 ( CONTAINS SUMMARY ) .